Fisher, J.,
delivered the opinion of the Court.
The complainants filed this bill in the Superior Court of Chancery, on the 14th day of June, 1855, for the purpose of obtaining possession of certain slaves, named in a deed of trust executed by the defendant Marble, with a view of having them sold by the trustee, for the payment of one of the bills of exchange secured by the deed. After the constitutional amendment abolishing the Superior Court of Chancery was inserted in the Constitution, a supplemental bill, making Wright, Williams & Co., co-complainants with Whaley, and other parties defendants, was filed. This supplement, in substance, sets forth that Wright, Williams & Co., are in fact the holders of the bills of exchange, although Whaley is the payee, and Wright, Williams & Co., are the acceptors; that both of said bills were then due, and that the drawer was in default in making payment. The supplement, was to have the deed enforced for the benefit of Wright, Williams & Co., as to both bills of exchange.
It is objected that the bill is defective, inasmuch as it is filed by Whaley, the payee, and Wright, Williams & Co., the acceptors of the bills. It is stated that the hills, although payable to Whaley, are in fact the property of the acceptors, Whaley merely being their agent. It can certainly be no objection, that a party holding the legal title to property in trust for another, can confess the trust if so disposed, and unite with parties holding the equitable title in a suit for the benefit of the parties really interested. That is Whaley’s attitude here. ITe holds the legal title, coupled with a trust for his co-complainants. He confesses the trust, and unites with parties holding the 'equity, to have the money collected and paid over to them instead of to him, Whaley. We can perceive no objection to such a bill.
It is next said, that inasmuch as the supplemental bill made new *163parties, and brought into the case a new subject of litigation after the court was abolished, it cannot be maintained. The answer to this position is, that as to causes pending, the court was not abolished, and that amendments and supplemental bills filed in such causes must be treated in every respect as they would have been if the court had not been abolished. As to pending causes, the Superior Court of Chancery was continued with its full jurisdiction ; and to know whether the supplemental bill was proper or not, it is only necessary to know the jurisdiction and course of proceeding in the court, before the constitutional amendment was adopted.
Decree affirmed.